Name: Commission Regulation (EC) No 1476/95 of 28 June 1995 laying down special detailed rules for the application of the system of import licences for olive oil
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  cooperation policy;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R1476Commission Regulation (EC) No 1476/95 of 28 June 1995 laying down special detailed rules for the application of the system of import licences for olive oil Official Journal L 145 , 29/06/1995 P. 0035 - 0036COMMISSION REGULATION (EC) No 1476/95 of 28 June 1995 laying down special detailed rules for the application of the system of import licences for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and by Regulation (EC) No 3290/94 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 2041/75 (3), as last amended by Regulation (EEC) No 557/91 (4), lays down special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats; Whereas, from 1 July 1995, the provisions of the agreements concluded during the Uruguay Round of negotiations will apply to imports of olive oil into the Community; Whereas certain special detailed rules should be laid down concerning imports of olive oil; whereas, in particular, the term of the validity of licences and the security applicable should be laid down and it should also be provided that in order to benefit from the special import systems such as those provided for Algeria, the Lebanon, Morocco, Tunisia and Turkey, the third countries concerned should be indicated in the licence; Whereas imports of olive oil from Tunisia as referred to in Council Regulation (EC) No 287/94 (5) are effected on the basis of an agreement which expires at the end of October 1995; whereas conditions affecting those imports cannot be changed before that date; Whereas the provisions of Regulation (EEC) No 2041/75 should continue to apply to those imports; whereas that Regulation will also continue to apply to export licences until 31 October 1995; whereas, therefore, since the Regulation cannot be repealed before that date, it should be explicitly laid down that its provisions concerning import licences apply only to the abovementioned imports of olive oil from Tunisia; Whereas the provisions of this Regulation are additional to and in derogation from the provisions of Commission Regulation (EEC) No 3719/88 (6), as last amended by Regulation (EC) No 1199/95 (7); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the special detailed rules for the application of the system of import licences introduced by Article 2 of Regulation No 136/66/EEC. Article 2 1. In order to qualify under the special arrangements provided for in the Regulations adopted for the implementation of the agreements concluded by the Community with certain third countries, section 7 and 8 of import licence applications and of the licences themselves must show the third country concerned. 2. In such cases, licences shall carry with them an obligation to import from the third country indicated a product meeting the conditions laid down in the Regulations referred to in paragraph 1 and for which the licence has been issued. Article 3 1. The term of validity of import licences shall be 60 days from their date of issue within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88. 2. Securities for import licences shall amount to ECU 10 per 100 kilograms net. Article 4 As from the entry into force of this Regulation, the provisions of Regulation (EEC) No 2041/75 on import licences shall apply solely to imports of olive oil originating in Tunisia as referred to in Regulation (EC) No 287/94. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. However, it shall not apply to olive oil originating in Tunisia imported under the system referred to in Regulation (EC) No 287/94. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission